Citation Nr: 0426168	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for right 
ear hearing loss and tinnitus, to include whether the grant 
of service connection is warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
malaria.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include whether presumptive service 
connection is warranted due to exposure to toxic herbicides.

5.  Propriety of the initial 70 percent schedular evaluation 
for post-traumatic stress disorder.

6.  Entitlement to a compensable evaluation for left ear 
hearing loss.

7.  Entitlement to a compensable evaluation for post-
operative residuals of cholecystectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.  
He served in the Republic of Vietnam from January to March 
1968 during the Vietnam War.

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In this decision, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned an initial evaluation of 10 
percent disabling.  The RO also denied entitlement to service 
connection for chloracne and compensable evaluations for left 
ear hearing loss and residuals of cholecystectomy.  In 
addition, the RO determined that the veteran had not 
presented the requisite new and material evidence to reopen 
claims for service connection for tinnitus, right ear hearing 
loss, malaria, and a skin disorder (to include spider 
angiomata and hypopigmented lesions).  The veteran appealed 
all of these determinations.

By rating decision of September 2000, the RO granted an 
increased evaluation of the veteran's PTSD to 70 percent 
disabling.  This increase was made effective from the same 
date service connection was effective, that is, September 10, 
1998.  The veteran continued his appeal.  

The issues of entitlement to service connection for 
chloracne, service connection for a skin disorder (to include 
presumptive service connection due to exposure to toxic 
herbicides), and compensable evaluations for residuals of 
cholecystectomy and bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decisions 
regarding the issues decided below has been obtained.

2.  By rating decision of August 1985, the RO denied 
entitlement to service connection for malaria and properly 
notified the veteran of this determination.  He failed to 
perfect an appeal of this decision.

3.  By rating decision of June 1994, the RO denied 
entitlement to service connection for right ear hearing loss 
and a skin disorder (spider angiomata and hypopigmented 
lesions) (to include presumptive service connection for 
exposure to toxic herbicides), and properly notified the 
veteran of this determination.  He failed to perfect an 
appeal of this decision.

4.  By rating decision of March 1996, the RO determined that 
the veteran had not presented the requisite new and material 
evidence to reopen a claim for entitlement to service 
connection for tinnitus and properly notified him of this 
determination.  He failed to perfect an appeal of this 
decision.

5.  The additional evidence added to the record since August 
1985 is cumulative or, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for malaria.

6.  The additional evidence added to the record since June 
1994 is not cumulative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for right ear hearing 
loss and a skin disorder (to include presumptive service 
connection due to exposure to toxic herbicides).

7.  The additional evidence added to the record since March 
1996 is not cumulative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for tinnitus.

8.  The medical evidence has associated the veteran's current 
right ear hearing loss and tinnitus to his in-service 
exposure to explosions.

9.  The veteran's PTSD is manifested by no more than 
occupational and social deficiencies in most areas and an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Subsequent to the final decision of August 1985 that 
denied entitlement to service connection for malaria, new and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  See also 66 
Fed.Reg. 45620 (2001).

2.  Subsequent to the final decision of June 1994 that denied 
entitlement to service connection for right ear hearing loss 
and a skin disorder (to include presumptive service 
connection for exposure to toxic herbicides), new and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  See also 66 
Fed.Reg. 45620 (2001).

3.  Subsequent to the final decision of March 1996 that 
denied entitlement to service connection for tinnitus, new 
and material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  See also 66 
Fed.Reg. 45620 (2001).

5.  The criteria for entitlement to service connection for 
right ear hearing loss have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

6.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

7.  The criteria for a schedular disability rating in excess 
of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in September 1998 and August 2001.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to an increased evaluation for his 
PTSD.  He was also informed of the need to present new and 
material evidence in order to reopen claims for service 
connection for tinnitus, right ear hearing loss, malaria, and 
a skin disorder due to exposure to toxic herbicides.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the claims 
decided below have been received, there is no indication that 
disposition of these claims would have been different had the 
veteran received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
(psychiatric) examinations in May 1999 and August 2000.  
These examinations provided detailed medical histories, 
findings on examination, and appropriate opinions on the 
severity of the veteran's PTSD.  The veteran's representative 
contended in July 2004 that the latest psychiatric 
examination of August 2000 was inadequate for rating purposes 
as the examiner did not have an opportunity to review the 
medical history contained in the claims file.  However, a 
review of the evidence reveals that in fact the examiner did 
review the claims file in connection with this examination.  
The RO's request for this examination prepared in July 2000 
clearly indicates that the claims file was sent to the 
examiner for his review.  In addition, the examination report 
itself discussed the medical history contained in the claims 
file under the heading "REVIEW OF RECORDS."  Based on this 
evidence the Board finds that the examiner did in fact review 
the medical history in the claims file and this examination 
is adequate for rating purposes.

However, the Board notes that the compensation examiner of 
November 2002 clearly noted that he did not have access to 
the claims file.  However, this was general medical 
examination obtained in connection with claims that are not 
part of the current appeal.  Regarding the appealed claims 
for submission of new and material evidence, a VA 
compensation examination is not required under the duty to 
assist in connection with such claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated requests for the 
veteran to identify evidence pertinent to his claims.  He has 
only identified VA medical treatment.  These records were 
obtained and associated with the claims file.  VA has also 
obtained his service medical and personnel records.  The 
veteran did request a hearing on appeal in February 2000.  
However, he later cancelled this hearing.  Thus, the Board 
concludes that all pertinent evidence regarding the issues 
decided below has been obtained and incorporated into the 
claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Malaria shall be 
granted service connection as a result of tropical service, 
although not otherwise established as incurred in service if 
manifested to a compensable degree within one year after 
separation from active military service following service in 
a period of war.  38 C.F.R. § 3.307(a)(4), 3.309(b).  If a 
veteran was exposed to an herbicide agent during active 
military service, certain skin diseases shall be service-
connected if manifested to a compensable degree within one 
year after separation from active military service.  
38 C.F.R. § 3.307(a)(6), 3.309(e).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.


Factual Background

The veteran was given a military entrance examination in July 
1967.  He reported a prior medical history of boils.  His 
physical examination was reported to be normal and 
audiometric testing revealed:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
0
0
-
0
-
40
-
-
LEFT
-
-
-
-
-
-
-
-
-

The veteran's service medical records do not report any 
complaints, treatment, or diagnoses for tinnitus, right ear 
hearing loss, and malaria.  An outpatient record of May 1968 
noted an intradermal nevus with junctional areas on the 
veteran's back.  An undated physical examination noted 
numerous warts on the veteran's fingers and hands.  The 
outpatient records also noted impressions of upper 
respiratory infections and in August 1968 the veteran tested 
positive for "mono."  In November 1968, the veteran's warts 
were removed.  In December 1969 and January 1970, examination 
showed multiple warts and hyperhidrosis on the left hand.  

On his separation examination of April 1970, the veteran did 
not report any medical history of hearing problems, ringing 
in the ears, malaria, or skin disorders.  His physical 
examination was reported to be normal except for scars on his 
abdomen and low back.  Audiometric testing revealed the 
following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
15
10
-
15
-
25
-
-
LEFT
-
-
-
-
-
-
-
-
-

VA treatment records dated in September 1981 noted 
impressions of tinnitus/vertigo episodes, callus on the right 
small finger (due to using a hammer), and dermatitis in the 
groin.  

The veteran was given a VA Agent Orange examination in 
October 1984.  He complained of an intermittent skin rash on 
his arms, back, groin, and ears for the past three years.  He 
also complained of bilateral hearing loss and tinnitus 
secondary to an explosion in 1968.  The assessment was 
hypopigmented lesions and questionable allergic chafing and 
skin rash.  During a VA dermatology consultation in March 
1985, the veteran reported that he had been exposed to 
defoliate agent during his service in Vietnam.  He claimed 
that three years before he had noticed molted 
hypopigmentation on his skin.  The assessment was spider 
angiomata and benign non-specific hypopigmentation.  

AVA ear, nose, and throat (ENT) consultation of February 1993 
noted complaints of recurrent otitis media every six months 
for the past 18 years.  He also complained of tinnitus.  The 
impression was recurrent otitis media.  

A VA audiological examination was given to the veteran in 
March 1993.  The veteran claimed that he had suffered with 
tinnitus and ear infections for the past 20 years.  He 
reported that his ears had bled on two different occasions 
during his Vietnam service after nearby ammunition dumps had 
been blown up by enemy activity.  This examination report 
noted the following audiometric results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
15
10
5
15
50
80
75
80
LEFT
-
-
-
-
-
-
-
-
-

Speech recognition in the right ear was 100 percent.  The 
assessment was moderate to severe sensorineural hearing loss 
in the right ear.  It was opined by the examiner that the 
"configuration" in both ears suggested noise trauma.  

A VA outpatient record of August 1993 noted the veteran's 
complaints of developing a rash on his face and arms with sun 
exposure.  The impression was photo dermatitis.  

A VA audiological examination in March 1994 noted the 
following audiometric results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
10
15
15
5
15
50
75
70
60
LEFT
-
-
-
-
-
-
-
-
-

Speech recognition in the right ear was 100 percent.  The 
assessment was moderate to moderately severe sensorineural 
hearing loss in the right ear.  

The veteran was given another VA audiological examination in 
August 1995.  He reported experiencing noise trauma during 
his Vietnam service and suffering with tinnitus and hearing 
loss for the past 20 years.  The impression was bilateral 
severe high frequency sensorineural hearing loss and 
tinnitus.  

A VA dental consultation of October 1997 indicated that the 
veteran had been referred from urgent care for complaints of 
inner ear infection that had spread to his jaw.  He reported 
a history of a cyst removal that was performed 40 years ago, 
an ear infection in the past two weeks, and pain and swelling 
in the jaw that had begun the week before.  The veteran was 
referred to oral surgery.  An oral surgery note of late 
October 1997 noted the veteran had a history of having a cyst 
removed from periapical area #25 at age 10.  Current 
radiological studies noted radiolucency associated with tooth 
#25.  A notation dated a few days later, indicated that a 
computerized tomography (CT) scan of the jaw had revealed a 
cystic lesion in the mandible associated with #25 periapical 
area.  In January 1998, the lesion was enucleated without 
complications.  The impression was status post enucleation of 
periapical cyst associated with # 25.  Oral surgery notes 
dated in January and February 1999 indicate that the veteran 
had to undergo further surgery for recurrent periapical 
lesion at #25.  

In November 1997, a VA outpatient record noted an assessment 
of acute sinusitis.

An undated VA outpatient record noted the veteran's 
complaints of a 30-year history of inner ear infections with 
acute episodes happening approximately 10 to 15 times a year.  
He also reported a 30-year history of hearing loss and 
tinnitus.  The assessment was history of inner ear 
infections, with recent swelling of jaw, most likely 
secondary to abscess formation which decreased when burst.

An outpatient record of June 1998 noted the veteran had 
suffered with cysts on his upper back for the past ten years.  
The assessment was epidural cysts, which were excised.  In 
July 1998, the veteran complained of bilateral chronic 
hearing loss and increased tinnitus.  Audiological 
examination of July 1998 noted the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
10
10
10
-
10
60
80
80
70
LEFT
10
10
15
-
20
75
80
80
70

Speech recognition was 100 percent in the both ears.  The 
assessment was no significant change since the veteran's last 
VA audiological examination. 

In September 1998, the veteran submitted copies of letters he 
wrote home to his parents during his military service in 
Vietnam.  A letter dated in February 1968 indicated that the 
veteran and his comrades had been blown out of their beds one 
night after the enemy had destroyed his base's ammunition 
dump.  

In January 1999, the veteran again underwent oral surgery for 
enucleation of periapical cysts and extraction of tooth #25.  
Follow-up in June and October 1999 reported that the surgery 
site appeared to be healing well.  

The veteran was given a compensation (audio) examination in 
May 1999.  He reported experiencing tinnitus and decreased 
hearing in both ears since being involved in an explosion in 
Vietnam.  The veteran acknowledged a history of post-service 
noise exposure with his construction work, but noted he used 
earplugs as needed.  Audiometric testing revealed the 
following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
20
25
-
25
60
75
-
-
LEFT
-
30
20
-
30
75
80
-
-

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 46.25 
decibels.  In the left ear, the average was 51.25 decibels.  
Using the Maryland CNC word list, speech recognition in the 
right ear was 92 percent and in the left ear was 88 percent.  
The diagnoses were right ear mild sensorineural hearing loss 
in the low to mid frequencies with moderate to severe loss in 
the mid to high frequencies; and left ear mild sensorineural 
hearing loss in the low to mid frequencies with severe loss 
in the mid to high frequencies.  The examiner opined that the 
veteran had constant tinnitus and hearing loss and these 
disorders most likely etiology was the veteran's exposure to 
an explosion during his Vietnam War service.

VA audiological evaluation conducted in July 1999 noted the 
following audiometric results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
15
20
10
15
15
60
80
65
70
LEFT
15
20
20
20
30
75
85
80
75

Speech recognition in the right ear was 92 percent and in the 
left ear was 96 percent.  The assessment was no significant 
change since the last audiological evaluation.  A follow-up 
ENT consultation of July 1999 noted the veteran's complaints 
of bilateral hearing loss and tinnitus since his noise 
exposure in Vietnam.  The assessment was high frequency 
sensorineural hearing loss.

A VA outpatient record of November 1999 noted that the 
veteran's skin had a ruddy complexion and there was dry skin 
and erythema from the elbow to his hands.  The veteran 
reported a history of exposure to Agent Orange.  The 
assessment appears to link the veteran's dry skin to his 
toxic herbicide exposure.  

A VA ENT consultation of July 2001 noted the veteran's 
history of hearing loss and tinnitus since noise exposure in 
Vietnam.  The veteran claimed that he had problems with 
communication, especially in the presence of background 
noise.  The impression was sensorineural hearing loss 
consistent with noise exposure, rhinitis, and questionable 
sinusitis.  

During a VA hospital admission physical examination of 
September 2002, the veteran denied that he had any skin 
problems.  On examination, the skin was intact and without 
lesions.

A VA audiological evaluation of February 2003 noted the 
veteran's report of having an ear infection the month before.  
The assessments included moderately severe to severe hearing 
loss.  

VA outpatient physical examination in August 2003 noted that 
the skin on the base of the veteran's neck and upper back had 
hypopigmented scars and skin dimpling with healed cysts.  
There were also scattered blackheads on his upper back.  


Malaria

The veteran filed a claim for entitlement to service 
connection for malaria in December 1984.  By rating decision 
of August 1985, the RO denied this claim.  The RO determined 
that the medical evidence showed that any viral infection, to 
include malaria, was acute and transitory and had not 
resulted in a chronic disability.  By letter issued in August 
1985, the RO informed the veteran that his claim had been 
denied.  This letter was issued to his last reported address, 
which was noted on the original claim received in December 
1984.  The letter also informed the veteran of his appellant 
rights.  The veteran did not perfect an appeal of this 
decision.

There is no dispute in this case that the August 1985 
decision became final after the veteran was appropriately 
notified and failed to perfect a timely appeal.  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.

The evidence before the RO in August 1985 included the 
veteran's service medical records.  These records do not 
report any diagnosis of malaria.  The veteran did suffer with 
viral infections and gall bladder disease during active 
service, but these problems were not associated with malaria 
or yellow fever.  In addition, the available post-service 
medical evidence failed to note any treatment or diagnosis 
for residuals of malaria.  The only evidence associating any 
malaria or yellow fever to the veteran's military service was 
his own assertions.

The medical evidence received since August 1985 also fails to 
show any diagnosis or treatment for residuals of malaria.  
Again, the veteran has submitted lay allegations that he did 
contract malaria during his military service.  The evidence 
received since the August 1995 determination is merely 
cumulative of evidence presented to the adjudicators in 
August 1995.  Moreover, the lay statements concerning the 
onset of any such condition are not competent; therefore, 
they are not material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is no medical evidence of a diagnosis for malaria 
(during military service or within one year of his separation 
from military service), nor has any medical opinion linked 
any current disability as a residual of malaria.  Malaria is 
not listed as one of the diseases warranting presumptive 
service connection for exposure to toxic herbicides, and 
there is no medical opinion that has linked any incident of 
malaria the veteran may have suffered with his exposure to 
toxic herbicides.  Therefore, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 are not applicable in this case.  

In conclusion, the Board finds that evidence received since 
the August 1985 decision is either cumulative or not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for entitlement to 
service connection for malaria.


Right Ear Hearing Loss and a Skin Disorder

The veteran appears to have filed claims for entitlement to 
service connection for right ear hearing loss and a skin 
disorder in December 1993.  By rating decision of June 1994, 
the RO denied these claims. The RO determined that the 
medical evidence did not show the existence of right ear 
hearing loss during service or to a compensable degree within 
one year of separation from service.  In addition, the RO 
determined that the medical evidence did not show the 
existence of spider angiomata or hypopigmented lesions during 
service, and presumptive provisions regarding exposure to 
toxic herbicides was not applicable for these skin disorders.  
By letter issued in July 1994, the RO informed the veteran 
these determinations.  This letter was issued to his last 
reported address, which was noted on his VA compensation 
examination conducted in February 1994.  The letter also 
informed the veteran of his appellant rights.  The veteran 
did not perfect an appeal of this decision.

There is no dispute in this case that the June 1994 decision 
became final after the veteran was appropriately notified and 
failed to perfect a timely appeal.  Once a denial of a claim 
of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.

The evidence before the RO in June 1994 included the 
veteran's service medical records.  These records noted 
treatment for warts on his hands and removal of an 
intradermal nevus on his back.  Both skin problems have 
previously been awarded service connection by VA.  In 
addition, the service records noted the existence of 
hyperhidrosis on the hands in 1969 and 1970.  There was no 
diagnosis of any type of right ear hearing loss, although the 
audiometric results appear to note less hearing acuity 
present at the 500, 1000, and 2000 Hertz frequencies at the 
time of his separation.  The post-service medical records 
noted the existence of right ear hearing loss and various 
skin disorders.  The veteran presented lay evidence that he 
had sustained a right ear hearing loss due to exposure to 
explosions in Vietnam and a skin disorder due to exposure to 
toxic herbicides.

The evidence received since June 1994 indicates continued 
right ear hearing loss and skin problems.  The audiometric 
evaluations show right ear hearing loss that would qualify 
for service connection under the provisions of 38 C.F.R. 
§ 3.385.  The veteran submitted in June 1998 contemporaneous 
letters he had written to his parents in 1968 that reported 
his being exposed to an explosion from an ammunition dump.  A 
VA examiner in May 1999, who noted the veteran's in-service 
and post-service noise exposure, opined that the veteran's 
hearing loss and tinnitus were etiologically related to in-
service exposure to an explosion.  A VA examiner of November 
1999 appears to associate the veteran's current skin problems 
with his in-service exposure to toxic herbicides.  A VA 
examiner in July 2001 associated the veteran's hearing loss 
and tinnitus to his history of noise exposure.  

The evidence received since June 1994 has confirmed the 
existence of right ear hearing loss and skin disorders, and 
medical opinions have linked both disorders to the veteran's 
military service.  The Board finds that this evidence was not 
before the adjudicators in June 1994.  This evidence is not 
cumulative of the evidence reviewed in June 1994, and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claims for entitlement to 
service connection.  Therefore, these claims must be 
reopened.

As discussed below, the issue of entitlement to service 
connection for a skin disorder is being remanded for 
development of the medical evidence.


Tinnitus

The veteran filed a claim for entitlement to service 
connection for tinnitus in May 1995.  By rating decision of 
June 1994, the RO initially denied this claim.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
September 1995.  VA issued another rating decision and 
Statement of the Case (SOC) to the veteran in March 1996 to 
his last reported address noted on the NOD.  This SOC 
provided the veteran with a full discussion of the RO's 
reasons and bases for denying his claim.  He was also 
provided with a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) and informed that he needed to complete and submit 
this form to VA in order for his case to be sent to the 
Board.  Instructions on the VA Form 9 provided detailed 
instructions on completing the form and of the appellate 
process to include the requirement that a timely substantive 
appeal be submitted to VA.  However, the veteran failed to 
perfect this appeal with the submission of a timely 
substantive appeal.  In March 1996, the RO denied the 
veteran's claim for tinnitus on the basis that there was no 
medical evidence for complaint or treatment of this disorder 
during military service.  

There is no dispute in this case that the March 1996 decision 
became final after the veteran was appropriately notified and 
failed to perfect a timely appeal.  Once a denial of a claim 
of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.

The evidence before the RO in March 1996 included the 
veteran's service medical records.  This evidence failed to 
note any complaints, treatment, or diagnosis for tinnitus.  
It also included post-service medical assessments of tinnitus 
and the veteran's lay assertions that his tinnitus was 
incurred during military service.

The evidence received since March 1996 included the 
contemporaneous letters from Vietnam noting the veteran's 
exposure to an explosion and post-service medical opinion 
that linked his current tinnitus to his in-service noise 
exposure.  This evidence is not cumulative of the evidence 
reviewed in March 1996, and is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to service connection.  
Therefore, this claim must be reopened.


Service Connection for Right Ear Hearing Loss and Tinnitus

The Board finds that the lay evidence, to include 
contemporaneous letters home in 1968, confirms that the 
veteran was exposed to significant noise trauma from enemy 
action when an ammunition dump exploded on his base.  This 
type of enemy activity fits the circumstances and hardships 
of the veteran's military service in Vietnam during the Tet 
Offensive.  In addition, VA audiological examination in May 
1999 confirmed that the veteran's current hearing acuity in 
the right ear meets the VA's standard for impaired hearing 
with average puretone thresholds for the applicable 
frequencies averaging 46.52 and speech recognition of 92 
percent.  See 38 C.F.R. § 3.385.  Finally, multiple post-
service medical opinions have associated the current right 
ear hearing loss and tinnitus with the veteran's in-service 
noise trauma, even after considering the veteran's post-
service noise exposure from construction work.  Based on this 
evidence, the Board finds that there is sufficient evidence 
in the record to grant entitlement to service connection for 
right ear hearing loss and tinnitus.


Evaluation of PTSD

Factual Background

The veteran was treated by VA for his psychiatric complaints 
since the early 1990s.  Initially in 1996, the veteran was 
assessed with an anxiety disorder.  However, by August 1996, 
he was diagnosed with PTSD.  The VA outpatient records noted 
diagnoses and impressions during 1997 and early 1998 of PTSD 
in remission with the use of medication.  An outpatient 
record from June 1998 noted the veteran's report of doing 
well overall.  His mood was reported to be stable, but he did 
report increased anxiety and nightmares after a very close 
friend had recently died.  However, an increased dose of 
medication had resolved these symptoms.  The veteran denied 
suicidal or homicidal ideation.  On examination, he was 
oriented, alert, and cooperative.  The veteran had good eye 
contact and normal psychomotor activity.  His speech was 
within normal limits.  His mood was euthymic and he had full 
affect.  The veteran's thought processes were linear and 
thought content was negative for abnormalities.  He did not 
report any audio or visual hallucinations.  His attention, 
concentration, and cognition were intact.  His insight, 
judgment, and impulse control were adequate.  The assessment 
was PTSD in remission.

The veteran was given a VA behavioral assessment in September 
1998.  It was noted that the veteran was being treated for 
PTSD and that his symptoms of anxiety and irritability were 
well controlled with medication.  He reported that he was 
living with his spouse, brother, and mother-in-law for the 
past eight years.  It was indicated by the veteran that he 
got along well with his brother.  It was revealed that the 
veteran spent most of his time with his family.  His daily 
activities were "work" and his leisure/recreational 
activities included martial arts and football.  The veteran 
noted that he was currently working 40 hours a week as a 
house contractor, and had been in this occupation for the 
past 33 years.  He indicated that his "total income" was 
$8,000.00, but it is unclear if this was monthly or annual 
income.  Mental status examination found him to be oriented 
and cooperative.  He had good eye contact, normal psychomotor 
activity, and speech was within normal limits.  His mood was 
euthymic and his affect was full.  His thought process was 
linear and his thought content was negative for 
abnormalities.  There was no evidence of visual or auditory 
hallucinations.  His attention, concentration, cognition, 
insight, judgment, and impulse control were all intact.  It 
was noted that the veteran had episodes of increased anxiety, 
but these episodes were mild and controllable.  The diagnosis 
was PTSD in remission with the use of medication.

The veteran's VA psychiatrist prepared a letter in November 
1998.  The psychiatrist noted that the veteran's symptoms met 
the criteria for a diagnosis of PTSD.  It was noted that he 
veteran was fearful of discussing his traumatic experiences 
in Vietnam because it could cause a relapse of his PTSD.  The 
psychiatrist felt this fear was valid.  The psychiatrist felt 
that the veteran was severely traumatized, damaged, 
diminished, and forever changed by his experiences in 
Vietnam.

The veteran was afforded a VA psychiatric examination in May 
1999.  He complained of intrusive memories of Vietnam that 
interfered with his concentration.  However, he noted that 
his construction work would take his mind off of his thoughts 
about Vietnam and he had been able to maintain gainful 
employment.  He complained of being easily startled.  He 
indicated that he experienced nightmares about Vietnam two to 
three times a week and was unable to sleep more than five 
hours at a time two or three nights a week.  He complained of 
suffering with depression approximately 25 percent of the 
time, but denied that this depression was acute or 
persistent.  The veteran reported that he was unable to form 
close social relationships.  He acknowledged that he had one 
to two close friends, but was unable to trust others.  He 
indicated that he was unable to trust bosses or co-workers 
and generally worked by himself.   

The veteran denied symptoms of inappropriate behavior (such 
as fighting, running away, or hiding), frank flashbacks, 
current homicidal or suicidal ideation, or frank mania or 
panic attacks.  He denied ever being hospitalized for PTSD or 
attempting suicide.

He noted that he had only been married once to his current 
spouse of four years.  The veteran lived with his spouse, 
brother, and mother-in-law.  He spent several hours a day 
reading and watching television.  The veteran reportedly 
engaged in all necessary household chores, errands, and 
shopping.  He noted that he had worked in construction for 33 
years.  He quit this occupation in January 1999, reportedly 
due to necessary jaw surgery.  He was currently looking for 
construction work and was starting his own business selling 
"interlocking papers."  

On examination, the veteran was appropriately groomed and 
neatly dressed.  He interacted appropriately with the 
examiner and staff.  He did not demonstrate any abnormal or 
involuntary movements.  The veteran appeared to be at ease 
during the examination and was cooperative.  His speech had a 
regular rate and rhythm, was relevant and logical, and had no 
obscure speech patterns.  The veteran was alert and oriented.  
His memory, concentration, and abstract thinking were intact.  
His insight and judgment was fair.  His fund of knowledge was 
adequate.  His mood euthymic and affect was full and 
congruent.  There was no evidence of psychomotor retardation 
or agitation.  The veteran had no loosening of associations 
or demonstrate any tangentiality.  There was no evidence of 
intrusive paranoia, delusions, auditory/visual 
hallucinations, ideas of reference, thought 
broadcasting/insertion/withdrawal, or flight of ideas.  The 
veteran's current psychiatric abnormalities included 
irritability, difficulty interacting with others, social 
isolation, memory impairment when suffering with intrusive 
thoughts, and sleep impairment.  The veteran denied symptoms 
of delusions, hallucinations, suicidal/homicidal ideation, 
obsessive or ritualistic behavior, panic attacks, anxiety, or 
impaired impulse control.  

The diagnoses included PTSD.  A global assessment of 
functioning (GAF) score of 66 was assigned.  The examiner 
opined that the PTSD had not significantly impaired the 
veteran's professional life, and that in fact working helped 
distract the veteran from thoughts of Vietnam.  It was noted 
that the veteran maintained a bright affect throughout the 
interview, adapting without difficulty to the stress of the 
examination, and did not become unduly irritable.  It was 
felt that with the appropriate psychiatric intervention, and 
barring acute decompensation, the veteran should be able to 
maintain his current functioning in the foreseeable future.

A VA outpatient record of October 1999 noted the veteran's 
complaint that his PTSD symptomatology had increased due to 
appeal for his compensation before VA.  He noted increased 
symptoms of nightmares, insomnia, avoiding crowds, 
exaggerated startle response, and an inability to work 
secondary to irritability/outbursts of anger/social 
isolation.  The only significant abnormalities noted on 
mental status examination were an irritable affect and 
"disillusioned" mood.  The diagnosis was PTSD with recent 
increase in symptoms "according to the patient."

In December 1999, the veteran's VA psychiatrist prepared a 
letter that indicated the veteran found it difficult to 
discuss his traumatic experiences in Vietnam.  It was noted 
that the veteran met all the criteria for a diagnosis of 
PTSD.  He reportedly continued to experience nightmares that 
interrupted his sleep.  The veteran feared that he might harm 
a member of his family during the period when he first woke 
up from these traumatic nightmares.  He was socially isolated 
and avoided crowds.  He suffered with an exaggerated startle 
response and would fall to the ground when he heard a car 
backfiring or any noise that resembled gunfire.  He also 
suffered with fatigue, anxiety, and loss of concentration due 
to his PTSD.  The psychiatrist opined that the veteran was 
unemployable due to his ongoing irritability, outbursts of 
anger, and severe impairment of social functioning resulting 
from his PTSD.

The veteran's treating VA psychiatrist prepared a letter in 
August 2000 that requested that the VA not have the veteran 
undergo further VA compensation examination.  It was noted 
that the veteran had a longstanding history of debilitating 
symptoms due to PTSD.  He noted that it had been difficult to 
control the severity of the veteran's symptoms.  The veteran 
reportedly had shown a history of decompensation with 
exacerbation of his PTSD symptoms when he had undergone VA 
compensation examination interviews.  The veteran was 
reportedly threatening to discontinue his psychotropic 
medications due to his frustration with the VA appeal 
process, and the psychiatrist warned that further VA 
examination could have grave consequences for the veteran's 
mental health.

The veteran was afforded another VA compensation examination 
in August 2000.  He appeared dressed in tattered clothing and 
was unshaven, but his personal cleanliness was good.  He 
related cooperatively.  The veteran complained of nightmares 
and flashbacks of his experiences in Vietnam.  He reported 
that during his flashbacks he appeared to be "mesmerized."  
The veteran believed that VA had lied to him for 33 years 
regarding the consequences of his exposure to Agent Orange 
and that he was under periodic surveillance by the National 
Security Agency since he was a code expert during his 
military service.  He claimed to get into frequent physical 
fights and reportedly choked his supervisor three and a half 
years before when this person lied to a customer.  He noted a 
past history of bar fights after which the police released 
him under his own recognizance.  

On examination, the veteran related in a somewhat guarded, 
but cooperative manner.  His speech was clear and coherent, 
with rate and flow that were within normal limits.  He did 
not display any inappropriate behavior and there was no 
evidence of obsessive/ritualistic behavior or panic attacks.  
The veteran's mood was appropriate.  There was no impairment 
of his thought process or communication.  No impairment of 
impulse control was observed, but the veteran reported such 
problems in the past.  There was a sleep impairment 
associated with nightmares.  There was a possible mild 
paranoid ideation with the veteran feeling that he was being 
lied to and under surveillance by government authorities.  
This paranoia did not appear to reach psychotic proportions.  
The veteran's hygiene was good.  He was fully oriented.  His 
recent, immediate, and remote memories were intact.  His 
knowledge of day-to-day events was adequate.  He did not have 
suicidal or homicidal ideation.  The diagnoses included PTSD 
with an assigned GAF of 65.  

The examiner opined that the veteran presented symptoms of 
PTSD to include constriction of social interest, sleep 
disturbances, nightmares, and flashbacks.  The examiner found 
no information, based on his interview and review of the 
medical records, which would prevent the veteran from 
substantial gainful employment.  The examiner found the 
veteran's PTSD symptoms to be mild in severity.   

VA outpatient records dated from August to November 2000 
noted the veteran's report that he was sleeping eight hours a 
night with a decrease in severity and frequency of his 
nightmares.  He experienced nightmares about once a week.  He 
also reported a decrease in his tension, irritability, and 
startle response.  He was still somewhat avoidant of crowds.  
The veteran did report having more stress due to VA 
compensation examination interviews, but he was able to 
handle this increase in stress.  His mental status 
examination reported no significant abnormalities and his 
mood was listed as "good."  The diagnosis was PTSD with the 
veteran noticing attenuation of his PTSD symptomatology.  

VA outpatient records dated in January 2001 indicated that 
the veteran had noticed an attenuation of his PTSD symptoms 
with treatment, but still suffered with irritability, 
recurrent nightmares, and increased startle responses.  He 
also reported significant side effects of his libido due to 
his PTSD medication.  His mental status examination noted no 
significant abnormalities and the diagnosis was PTSD.  In 
August 2001, the diagnosis of PTSD was confirmed and the 
veteran was assigned a GAF of 55.  In October 2001, the 
veteran reported that he had been angered by the recent 
terrorist attacks.  He also reported that he had recently 
gotten involved in an altercation when he came to the rescue 
of a teenager that had been attacked by skinheads.  His 
mental status examination did not note any significant 
abnormalities, but his mood was described as "OK" or 
"fine" after this date.  

In February 2002, it was reported that a change in his 
medication had made him very irritable.  In April 2002, the 
veteran reported that he had discontinued his PTSD medication 
due to its side effects.  However, this resulted in increased 
agitation/anger, worsened nightmares, and increased fatigue.  
His spouse reported her concerns about the veteran's increase 
in anger and nightmares.  It was also noted that the veteran 
and his spouse were experiencing marital problems, in part 
due to his relationship with his brother who lived with the 
couple.  The diagnosis was severe chronic PTSD.  In May 2000, 
it was noted that the veteran's PTSD symptoms had again 
improved with a change in medication.  The veteran and his 
spouse began marital counseling in July 2002.  On 
examination, his mood was euthymic, but his affect was 
blunted and constricted.  The assessment was partner 
relational problems and veteran's history of PTSD.  In August 
2002, the veteran's spouse expressed her concern about the 
veteran's anger over his VA adjudication and felt he would 
hurt someone if his appeal were not granted.  She reported 
that he had a history of violent behavior to include 
confinement in jail on a couple of occasions for assault.  
The veteran reported that he only got into fights when 
someone threatened or attacked him.  In late August 2002, the 
veteran reported increased levels of startle response, 
nightmares, hypervigilance, avoidance of known triggers, 
irritability, avoidance of crowds, and multiple awakenings 
during sleep.  He denied any recent impulsive acts of 
violence.  His mental status examination noted abnormalities 
to include a mood that was "ok" and positive for 
hypervigilance.

In September 2002, the veteran was hospitalized at a VA 
facility.  He reported increased levels of anger for the past 
two days and was afraid he might hurt or kill someone.  The 
veteran claimed that the last time he felt this way was in 
1975 when he was hospitalized after trying to kill his 
mother.  The veteran also reported a history of violent 
behavior to include a VA compensation examination in 2000 
when he threatened to bang an examiner's head against the 
wall.  On examination, the veteran was alert and oriented.  
He was well groomed.  He was agitated, irritable, and his 
face was "red with anger."  His speech was within normal 
limits.  His mood and affect were blunted and constricted.  
Thought process was linear.  He had homicidal and suicidal 
ideation, but there was no psychosis.  His insight and 
judgment were fair and his impulse control was impaired.  The 
diagnoses were PTSD and partner relational problems with a 
GAF score of 40.  The discharge summary noted the diagnosis 
of PTSD with a GAF score of 55.  

Outpatient treatment records dated in late September 2002 
noted the veteran's symptomatology had improved with his 
inpatient treatment.  The veteran and his spouse reported 
that they were very pleased with the inpatient treatment and 
the veteran was feeling much better.  On examination, the 
veteran was well groomed, cooperative, and very calm and 
relaxed.  The veteran's mood was euthymic and his affect was 
bright.  His thought process was linear and he denied any 
homicidal or suicidal ideation.  There was no evidence of 
psychosis.  His insight, judgment, and impulse control were 
good.  The assessment was partner relational problem and 
PTSD.  Outpatient records dated from October to November 2002 
noted the veteran's reports of decreased PTSD with his 
current treatment.  The couple reported continued marital 
strife, mostly over the veteran's living arrange with his 
brother.

In December 2002, the veteran was given another VA outpatient 
psychiatric evaluation.  He reported that his mood, 
irritability, and anger outburst were improved.  The veteran 
also reported that his marital relationship was getting 
better since he was calmer and his mood was better.  On 
examination, the veteran was alert and oriented.  He was well 
groomed, made fair eye contact, calm, and pleasant.  There 
was no psychomotor agitation or retardation.  His mood was 
euthymic and his affect was full.  His speech was within 
normal limits.  His thought process was linear and goal 
directed.  He denied any suicidal or homicidal ideation and 
there was no evidence of psychosis.  He denied having any 
auditory or visual hallucinations.  His insight and judgment 
were fair.  His impulse control was intact.  The diagnoses 
were PTSD and partner relational problem, and a GAF of 70 was 
assigned.  Similar reports and findings were noted on 
outpatient examinations in January and early February 2003.  
The diagnoses included PTSD in partial remission.

In mid-February 2003, the veteran reported an exacerbation of 
his PTSD.  He noted that after he stopped taking his 
medication he experienced increases in insomnia, nightmares, 
flashbacks, irritability, and anger outburst.  These subsided 
when he again took his medication.  He also reported being 
distressed over the talk of war in Iraq.  He would avoid any 
television or conversation regarding this subject.  No 
significant abnormalities were noted on mental status 
examination.  The diagnoses were PTSD, partner relational 
problem, and itrogenic Xanax dependence, with a GAF of 70.  
The examiner opined that the veteran experienced an 
exacerbation of his PTSD due to current events and changes in 
his medication.  

In outpatient records of February, April, and July 2003, the 
veteran reported this PTSD symptomatology had again improved.  
His mental status examination did not report any significant 
abnormalities.  The diagnoses continued to be PTSD, partner 
relational problem, and itrogenic Xanax dependence, with a 
GAF of 70.  


Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown -- that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous..."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
70 percent rating is assigned where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a).  Further, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Recently, the Court issued important guidance in the 
application of the current psychiatric rating criteria.  The 
Court held that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The Court also stated that the analysis 
should not be limited solely to whether the claimant exhibits 
the symptoms listed in the rating scheme and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2003).

The nomenclature employed in the diagnostic criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
Adjudicators must be thoroughly familiar with this manual to 
properly to apply the general rating formula for mental 
disorders.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 
41-50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF score of 51 - 60 is defined as "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  A GAF score of 61 - 70 is defined as 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  

After reviewing the totality of the evidence, the Board finds 
than an evaluation in excess of 70 percent is not warranted 
for the appellant's PTSD, for any period of time since he 
filed his initial claim in September 1998.  Although the 
veteran has some problems with anger control, he has 
exhibited only one incident in September 2002 where he had 
lost his impulse control and had to be hospitalized for his 
own protection.  This hospitalization was short (a matter of 
days) and the veteran was noted to have significantly 
improved upon his release.  He has reportedly had other anger 
and impulse control incidents that resulted in acts of 
violence, but these incidents appear mostly to have occurred 
in the past.  There is also some evidence that the violent 
incidents related by the veteran may have been exaggerated.  
He reported in outpatient records that he had physically 
threatened a VA examiner in August 2000 apparently during a 
VA compensation examination.  However, both the VA 
compensation examiner and VA outpatient examiners of August 
2000 fail to note such an incident and the mental status 
examinations do not report any violent or abnormal behavior.  

However, the record is clear that during periods of 
exacerbation, the veteran has outbursts of anger and 
potential violent behavior.  Based on the treatment records 
these periods are intermittent at best.  The last noted 
period of such exacerbation was in September 2002.  While 
these exacerbations result in inappropriate behavior and have 
a potential danger of hurting the veteran or others, the 
treatment records are clear that such episodes of infrequent 
and cannot be characterized as persistent.  

The overwhelming majority of the mental status examinations 
have failed to show any symptoms of impairment of thought 
process or communication, inability to perform activities of 
daily living, lapses in personal hygiene, disorientation, or 
memory loss.  The examination of August 2000 did not the 
possibility of some "mild" paranoia, but found no evidence 
of frank psychosis.  This finding has not been confirmed on 
prior or subsequent examinations.  The majority of 
examinations have found no evidence of delusions or 
hallucinations.  Thus, this type of symptomatology in the 
veteran's case is not shown to be persistent.

The veteran's treating psychiatrists from the late 1990's and 
early 2000's noted that the veteran suffered severe symptoms 
of PTSD, his symptoms were exacerbated by VA compensation 
examination, and that this disorder prevented him from 
obtaining and maintaining employment.  It is noted that the 
veteran is currently receiving a total disability evaluation 
due to his individual unemployability resulting from his 
PTSD.  See 38 C.F.R. § 4.16.  However, a scheduler 100 
percent evaluation under Diagnostic Code 9411 requires a 
"total occupational and social impairment."  A review of 
the treatment records and VA compensation examinations fails 
show medical evidence that would support a finding of a total 
occupational impairment.  

The VA treatment records do not appear to support his 
treating psychiatrists' assessments in their letters to VA 
adjudicators.  There is no indication in either the May 1999 
or August 2000 examination reports that undergoing VA 
compensation examination in anyway significantly disturbed 
the veteran.  In fact, up until October 1999, the veteran's 
PTSD was noted to be in remission with treatment.  In October 
1999, the veteran did report increased symptomatology.  
However, the examiner appears to indicate that such an 
increase in symptoms was not reflected in the mental status 
examination on that date.  After the VA examination in August 
2000, the outpatient records dated from August to November 
2000 reported a decrease in the veteran's symptomatology and 
that he could handle the increased stress from undergoing the 
VA examination.  The veteran did report intermittent periods 
increased symptomatology from 2001 to 2003 due to world 
events or changes in his medication.  However, these were 
intermittent periods that improved with changed medication or 
avoidance of the stimuli.  Significant improvement was noted 
in the outpatient records following his hospitalization in 
September 2002, even to the point that the PTSD was noted to 
be partial remission for a period in January and February 
2003.  In fact, since September 2002, the veteran was 
reported reviewing his occupational options with the goal of 
returning to work.

The lowest GAF score of record was during the veteran's brief 
hospitalization in September 2002 that noted a score of 40.  
According to the DSM-IV, a GAF score from 31 to 40 is to be 
assigned when there is some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  During this brief hospitalization the veteran 
obviously had significant anger with homicidal/suicidal 
ideation.  However, these severe symptoms only appeared to 
last for a short period.  

While the veteran has some social impairment, he does not 
have a "total" social impairment.  He is currently able to 
maintain a relationship with his spouse and brother.  In 
fact, the veteran reported in 2003 that his relationship with 
his spouse had improved since his September 2002 
hospitalization.  While these relationships may not be as 
close as is preferred by the veteran, such relational 
difficulties do not warrant a 100 percent schedular 
evaluation.  That is, the evidence of record shows that he 
has the ability to maintain effective social relationships, 
even if stormy.

Prior to this hospitalization, the veteran received GAF 
scores ranging from 55 to 65.  This level of symptomatology 
would reflect, at its worst, only a moderate impairment of 
occupation or social functioning.  Subsequent to September 
2002, the veteran's GAF score has consistently been 70.  This 
score was even given during brief periods of reported 
exacerbation in 2003.  This score would reflect, at its 
worst, "some" difficulty with social and occupational 
functioning.

Based on the described symptomatology and the assigned GAF 
scores, the Board finds that the preponderance of the medical 
evidence and opinion does not support a finding that the 
veteran's PTSD symptoms have resulted in a total occupational 
or social impairment as is required for a 100 percent 
scheduler evaluation under Diagnostic Code 9411.  This 
conclusion is supported by the examiner's opinions of May 
1999 and August 2000.  These examiners not only conducted an 
interview with the veteran, but also had the opportunity to 
review the veteran's entire medical history contained in the 
claims file.  Both examiners opined that the veteran was 
capable of obtaining and maintaining employment.  As 
discussed above, the treating psychiatrist's opinions of 1999 
and 2000 do not appear to be supported by the veteran's 
outpatient treatment records.  

Based on this medical opinion and the symptoms discussed 
above, the Board finds that the preponderance of the evidence 
is against a finding that a schedular rating in excess of 70 
percent at any time during the appeal period is warranted.  
In fact, the outpatient records dated since September 2002 
indicate that he veteran's PSTD symptomatology has undergone 
a significant improvement.  Therefore, increased staged 
ratings are not appropriate in the current case.  In summary, 
the evidence shows that the appellant has, at most, 
significant occupational and social impairment with an 
intermittent inability to establish and maintain effective 
work relationships.  As the veteran currently receives a 
total disability evaluation under the provisions of 38 C.F.R. 
§ 4.16, consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) would be 
inappropriate.

It is the Board's determination that no higher than a 70 
percent schedular rating is warranted under Diagnostic Code 
9411 for PTSD.  While the veteran is competent to report his 
symptoms, the preponderance of the medical findings are 
against the award of a higher evaluation as they do not 
indicate symptomatology or social/industrial impairment 
analogous to the criteria for a 100 percent scheduler rating.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the diagnosis, etiology, 
and degree of impairment, than the appellant's statements.  
To the extent that the appellant described more severe 
symptomatology associated with his service-connected PTSD, 
his lay evidence is not credible.  To this extent, the 
preponderance of the evidence is against the claim for a 
higher evaluation and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for malaria has 
not been received, the claim is denied.

As new and material evidence sufficient to warrant reopening 
a claim for entitlement to service connection for right ear 
hearing loss has been received, the claim is granted.

As new and material evidence sufficient to warrant reopening 
a claim for entitlement to service connection for a skin 
disorder (to include presumptive service connection for toxic 
herbicide) has been received, the claim is granted.

As new and material evidence sufficient to warrant reopening 
a claim for entitlement to service connection for tinnitus 
has been received, the claim is granted.

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a schedular disability rating in excess of 70 
percent for PTSD is denied.


REMAND

In a written brief presented directly to the Board in July 
2004, the veteran's representative contended that the VA 
compensation examination conducted in November 2002 was 
inadequate for VA purposes.  The representative noted that 
the examiner did not have access to the veteran's medical 
history in connection with conducting the examination or 
preparing the report of examination.  A review of the RO's 
request for VA examination prepared in October 2002 indicates 
that the claims file was not sent to the examiner for review.  
In addition, the examiner noted in his November 2002 report 
that the veteran was a poor historian and that it was 
difficult to reach any medical conclusions without access to 
the veteran's medical records.  

The Board notes that the examination of November 2002 was not 
obtained in regards to the issues on appeal.  However, this 
examination did touch on the subject of the current diagnosis 
for the veteran's skin problems.  In addition, a prior VA 
compensation (gastrointestinal) examination of May 1999 
appears to find various abdominal pain and liver function 
abnormalities.  However, this examiner failed to indicate 
whether these problems were related to the veteran's 
cholecystectomy.  
Based on this evidence, the Board finds that the current 
compensation examinations are not adequate for VA to make any 
determinations regarding the claims for service connection 
for chloracne and evaluation of the residuals of a 
cholecystectomy.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  On remand, a VA compensation examination must 
be obtained that has allowed the examiner to conduct a review 
of the veteran's medical history contained in the claims 
file.

In addition, the Board notes that it has reopened the 
veteran's claim for entitlement to service connection for a 
skin disorder (to include presumptive service connection due 
to exposure to toxic herbicides).  As the veteran's skin 
disorder has received various diagnoses in recent years, the 
Board finds that this claim is inextricably intertwined with 
the issue of service connection for chloracne.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).  As noted above, 
the Board has also granted service connection for right ear 
hearing loss.  Under the provisions of 38 C.F.R. § 4.85, 
evaluation of the veteran's previously service-connected left 
ear hearing loss is inextricably intertwined with the 
evaluation of the hearing loss in the right ear.  Therefore, 
the evaluation of this service-connected bilateral hearing 
loss must be remanded for the AOJ's initial consideration.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should review the claims 
file and ensure that no other 
notification or development action is 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

2.  The VBA AMC should contact the VA 
Medical Center in West Los Angeles, 
California, and any VA outpatient clinic 
in Sepulveda, California, and request all 
outpatient and inpatient treatment 
records dated from September 2003 to the 
present time.  If such treatment and 
hospitalization records are unavailable, 
the VAMC should be instructed to provide 
a negative response and the reasons for 
the inability to provide the requested 
record.  Development of this evidence 
should continue until the VBA AMC can 
determine that the requested records are 
no longer available or that further 
development would be futile.  All 
evidence or responses received should be 
incorporated into the veteran's claim 
file.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, the 
claims file should be referred for a VA 
dermatology examination to determine the 
existence and etiology of all skin 
disorders, a VA gastrointestinal 
examination to determine the existence 
and severity of any residuals of a 
cholecystectomy, and a VA audiological 
examination to determine the severity of 
the veteran's bilateral hearing loss.  
The claims folder should be provided to 
the examiners and the examiners should 
indicate in their reports whether or not 
the claims folder was reviewed.

Dermatology Examination

The examiner should determine whether any 
skin disorder(s) currently exists and 
provide all appropriate diagnoses.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that any/all skin disorders had their 
onset during active service or are 
related to any in-service disease or 
injury, including exposure to toxic 
herbicides (Agent Orange) in Vietnam.  

Gastrointestinal Examination

The examiner should determine if the 
veteran currently suffers with any 
residuals from his service-connected 
cholecystectomy.  All appropriate 
diagnoses should be provided and the 
severity of these residuals should be 
fully described.  

Audiological Examination

The examiner should provide the 
appropriate audiological report to 
determine the severity of the veteran's 
current bilateral hearing loss.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to his or her conclusions.

4.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



